—Motion to dismiss appeal granted; motion to vacate order staying execution of judgment of conviction denied as unnecessary; motion for order of forfeiture denied. Memorandum: Defendant’s appeal is dismissed because it was not timely perfected (see, 22 NYCRR 1000.13 [e]). Alternatively, the ap*1145peal must be dismissed because defendant “is not presently available to obey the mandate of [this Court] in the event of an affirmance” (People v Hill, 50 NY2d 894, mot to vacate denied 55 NY2d 800, rearg denied 55 NY2d 975). Present—Pine, J. P., Lawton, Callahan, Balio and Fallon, JJ.